Case 3:19-cv-00834-SMY-MAB Document 14-3 Filed 08/16/19 Page 1of3 Page ID #519

EXHIBIT 3
Case 3:19-cv-00834-SMY-MAB Document 14-3 Filed 08/16/19 Page 2o0f3 Page ID #520

IN THE UNITED STATES DISTRICT COURT
FOR SOUTHERN DISTRICT OF ILLINOIS

JESSICA BARRON et al., )
)
Plaintiffs, ) No. 19-cv-00834-SMY-MAB
)
VS. )
)
CITY OF GRANITE CITY, ILLINOIS, )
)
Defendant. )
AFFIDAVIT
)
State of Illinois ) SS.
County of Madison )

I, Tim Bedard being duly sworn on oath, deposes and states as follows:

1,

This affidavit is made on my personal knowledge, and, if sworn as a witness at
trial in this cause, I could competently testify to the following facts:

I am presently a police officer assigned to the City of Granite City’s Crime-Free
Housing unit.

I am familiar with the City of Granite City’s Crime-Free Housing Ordinance and
the actions taken by the City of Granite City Police Department to enforce this

ordinance.

Bill Campbell is not subject to arrest by the City of Granite City Police with
respect to the matters pending before this court and potential eviction of the Co-
Plaintiffs in this matter. Officers enforcing the City’s Crime Free Housing
Ordinance are not empowered to arrest landlords for failure to comply with the
Crime Free Housing Ordinance. Bill Campbell is not under an immediate threat of
arrest for failing to comply with the City’s Crime Free Housing Ordinance as
related to this lawsuit.

I am the Granite City Police officer who attended the June 24, 2019, municipal
court hearing. I did not tell Jessica Barron I was “personally evicting” her.

The Crime-Free Housing Ordinance does not allow for a Granite City Police
Officer to directly evict or begin eviction proceedings against any tenant for

Page 1 of 2 Exhibit
Case 3:19-cv-00834-SMY-MAB Document 14-3 Filed 08/16/19 Page 30f3 Page ID #521

10.

11.

violation of the Ordinance.

I did not tell Jessica Barron that I or any other police officer would arrest Bill
Campbell for failing to begin eviction proceedings. Landlords are not subject to
arrest under the Crime-Free Housing Ordinance for failure to comply with said

Ordinance.

I was present when Bill Campbell was personally served the Crime-Free Housing
Notice of Violation letter. At no time did any of the officers present threaten Bill

Campbell with arrest.

The City of Granite City Police have not attempted or sought the arrest of Bill
Campbell related to this incident and the City has not filed for eviction
proceedings against Jessica Barron and Kenneth Wylie.

On August 1, 2019, Bill Campbell filed a grievance requesting an administrative
pre-deprivation hearing as contained in Section 5.142.080 of the Granite City
Municipal Code. Such pre-deprivation hearing is scheduled for September 9,
2019. No action will be taken against Bill Campbell, Jessica Barron and Kenneth
Wylie with respect to the Crime Free Housing Ordinance as to 1632 Maple Street
until this administrative process is complete and only if a final ruling is made in

the City’s favor.

Multiple arrests and/or investigations of Jason Lynch in connection with the 1632

Maple Street residence.
2S) aes

Tim Bedard, Granite City Police Officer

p.
SUBSCRIBED AND SWORN TO before mg, Notary Public this 16" day of

August, 2019.

Whig 2% Nout

 

 

 

Notary Public
OFFICIAL SEAL
NOTARY PU Fe a Tr ILLINOIS
My Commission Expires 05-11-2022

 

 

Page 2 of 2 Exhibit
